DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are allowed in view of the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singular or in combination teaches or suggests, based on information associated with the network message, the client action that is associated with the client application, and counterpoising the client action by generating a supplemental action command, and providing the supplemental action command to the machine-to-machine device, wherein the supplemental action command instructs the client application executing on the machine-to-machine device to generate and transmit a supplemental network message that counterpoises the client action, wherein both the network message and the supplemental network message are transmitted by the machine-to-machine device, wherein the machine-to-machine device is instructed to withhold transmission of the network message until after generation of the supplemental network message, and wherein transmission of the supplemental network message by the machine-to-machine device occurs prior to transmission of the network message by the machine-to-machine device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/06/2022
/ELIZABETH KASSA/Examiner, Art Unit 2457
/YVES DALENCOURT/Primary Examiner, Art Unit 2457